Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,806,523. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are broader in scope than in the claims of  ‘523.  See below

1. A method for determining the real-time position and orientation of an automated medical device relative to an image space during an image-guided procedure, using a mounting apparatus configured for mounting on a body of a subject and for coupling the automated medical device thereto, at least one registration member positioned either on or inside the mounting apparatus, and a processor, the method comprising:
obtaining one or more initial images of the mounting apparatus and the automated medical device coupled thereto;
detecting the at least one registration member in the one or more initial images;
calculating the position and orientation of the at least one registration member relative to the image space in the one or more initial images;
calculating the position and orientation of the automated medical device relative to the image space in the one or more initial images;
determining the position and orientation of the at least one registration member relative to the automated medical device based on the calculated positions and orientations of the automated medical device and of the at least one registration member relative to the image space in the one or more initial images;
obtaining one or more real-time images of a region of interest, the one or more real- time images including at least two portions of the at least one registration member;
detecting the at least two portions of the at least one registration member in the one or more real-time images;
determining the real-time position and orientation of the at least two portions of the at least one registration member relative to the image space in the one or more real-time images; and
determining the real-time position and orientation of the automated medical device relative to the image space in the one or more real-time images based on the real-time position and orientation of the at least two portions of the at least one registration member relative to the image space and the position and orientation of the at least one registration member relative to the automated medical device determined based on the one or more initial images.



















8. A method for determining the real-time position and orientation of an automated medical device relative to an image space during an image-guided procedure, the method comprising: providing a system comprising: a mounting apparatus configured for mounting on a body of a subject and for coupling the automated medical device thereto; at least one registration member positioned either on or inside the mounting apparatus, such that during the image-guided procedure, there is substantially no relative movement between the at least one registration 43
member and the automated medical device coupled to the mounting apparatus; and at least one processor;
obtaining one or more real-time images of a region of interest in the body of the subject, the one or more real-time images including at least two portions of the at least one registration member;
detecting the at least two portions of the at least one registration member in the one or more obtained real-time images;
determining the real-time position and orientation of the at least two portions of the at least one registration member relative to the image space; and
determining the real-time position and orientation of the automated medical device relative to the image space based on the determined real-time position and orientation of the at least two portions of the at least one registration member relative to the image space and a predetermined relationship between the automated medical device and the at least one registration member.

13. A system for determining the real-time position and orientation of an automated medical device relative to an image space during image-guided procedures, the system comprising: a mounting apparatus configured for mounting on a body of a subject and for coupling the automated medical device thereto; at least one registration member positioned either on or inside the mounting apparatus; and a processor configured to: detect at least a portion of the at least one registration member in one or more real-time images obtained from an imaging system; determine the real-time position and orientation of the at least a portion of the at least one registration member relative to the image space; and determine the real-time position and orientation of the automated medical device relative to the image space based on the determined real-time position and orientation of the at least a portion of the at least one registration member relative to the image space and a predetermined relationship between the automated medical device and the at least one registration member.
17. A method for determining the position and orientation of an automated medical device relative to an image space, using a mounting apparatus having at least one flexible element adapted for mounting on a body of a subject and for coupling of said automated medical device thereto, and one or more registration members positioned either on or inside the at least one flexible element, and a processor, the method comprising: (a) obtaining one or more initial images of said mounting apparatus and said automated medical device coupled thereto; (b) detecting said one or more registration members in said one or more initial images; (c) calculating one or more predetermined geometric parameters, to define the relationship between said one or more registration members; (d) storing the calculated values of said one or more predetermined geometric parameters; (e) calculating the position and orientation of said one or more registration members relative to the image space of said one or more initial images; (f) calculating the position and orientation of said automated medical device relative to the image space of said one or more initial images; (g) determining the position and orientation of said one or more registration members relative to said automated medical device based on the calculated positions and orientations of said automated medical device and of said one or more registration members relative to the image space of said one or more initial images; (h) obtaining one or more real-time images of a region of interest, the one or more real-time images including at least two portions of at least one of said one or more registration members; (i) detecting said at least two portions of said at least one of said one or more registration members in said one or more real-time images; (j) calculating said one or more predetermined geometric parameters in real-time, to define the relationship between said at least two portions of said at least one of said one or more registration members in said one or more real-time images; (k) comparing the real-time values of said one or more predetermined geometric parameters to the stored values of said one or more predetermined geometric parameters and identifying said at least one of said one or more registration members; (l) determining the position and orientation of said identified at least one of said one or more registration members relative to the image space of said one or more real-time images; and (m) determining the position and orientation of said automated medical device relative to the image space of said one or more real-time images based on the determined position and orientation of said identified at least one of said one or more registration members relative to the image space of said one or more real-time images and the determined position and orientation of said at least one of said one or more registration members relative to said automated medical device.



1. A system for determining the position and orientation of an automated medical device relative to an image space during image-guided procedures, the system comprising: a mounting apparatus comprising: at least one flexible element adapted for mounting on a body of a subject and for coupling said automated medical device thereto; and one or more registration members positioned either on or inside the at least one flexible element; wherein at least one of said at least one flexible element and said one or more registration members are transformable from a moldable state to a more structurally stable state, such that upon said transformation there is substantially no relative movement between said one or more members and said automated medical device and no relative movement amongst said one or more registration members; and a processor configured to: (a) detect at least a portion of said one or more registration members in images obtained from an imaging system; (b) determine the position and orientation of said at least a portion of said one or more registration members relative to the image space; and (c) determine the position and orientation of said automated medical device relative to the image space based on the determined position and orientation of said at least a portion of said one or more registration members relative to said image space and a predetermined relationship between said automated medical device and said one or more registration members.





1. A system for determining the position and orientation of an automated medical device relative to an image space during image-guided procedures, the system comprising: a mounting apparatus comprising: at least one flexible element adapted for mounting on a body of a subject and for coupling said automated medical device thereto; and one or more registration members positioned either on or inside the at least one flexible element; wherein at least one of said at least one flexible element and said one or more registration members are transformable from a moldable state to a more structurally stable state, such that upon said transformation there is substantially no relative movement between said one or more members and said automated medical device and no relative movement amongst said one or more registration members; and a processor configured to: (a) detect at least a portion of said one or more registration members in images obtained from an imaging system; (b) determine the position and orientation of said at least a portion of said one or more registration members relative to the image space; and (c) determine the position and orientation of said automated medical device relative to the image space based on the determined position and orientation of said at least a portion of said one or more registration members relative to said image space and a predetermined relationship between said automated medical device and said one or more registration members.






















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782. The examiner can normally be reached Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793